Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 121-123, 125-130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashdown (US 2009/0185173)

Claim 121 

Ashdown discloses a near-field characterization system (Ashdown, Figs. 1, 4; ¶ 30: “near-field analysis of the radiation characteristics of the light source.”) comprising: 

    PNG
    media_image1.png
    602
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    479
    661
    media_image2.png
    Greyscale

a light source positioning support adapted to hold a light source disposed to distribute light in a first orientation (Ashdown, ¶ 30: “the mounting stage is intended for supporting a light source and the rotating arm is intended for supporting a sensor system, the opposite is equally possible.”); 
an intermediate screen (130) disposed to receive on a first side the distributed light, the intermediate screen constructed to transfer a portion of the received light to a second side that is substantially parallel to the first side (Ashdown, ¶ 34: “In one embodiment of the invention, a fraction of the light which is transmitted through imaging lens 120 can be reflected by means of a beam splitter 130”); 
a two-dimensional array illumination sensor disposed to capture an image of the second side of the intermediate screen (Ashdown, ¶ 74: “Imaging lens 200 can focus an image of light source 220 onto image sensor 210. Photosensitive element 240 is exposed to light emitted in any direction from point 230 that is imaged by the sensor system onto photosensitive element 240 of the image sensor 210”), the image including a data value representing illumination at each of a plurality of image sensing positions in the array (Ashdown, ¶ 74, 78: “The respective measure is expressed in corresponding pixel 250 of the captured image…FIG. 6A illustrates an example photograph of a light-emitting diode (LED) die under operating conditions which was taken with an apparatus according to the invention. FIG. 6B illustrates a photograph of an encapsulated LED die under operating conditions which was taken with an apparatus according to the invention”); 
a processor adapted to control the illumination sensor and store the data value and the two-dimensional location of the corresponding image sensing position in the array (Ashdown, ¶ 57: “In one embodiment, the control system can be configured to automatically determine coordinates of additional orientations, wherein these additional orientation coordinates can be used for controlling the goniometer in order that the light source characteristic data at these additional orientations can be acquired. In one embodiment of the invention, the control system ; and 
a data storage facility that works with the processor to store the data value and its corresponding position for a plurality of image sensing positions in the array (Ashdown, ¶ 68: “The light source characteristic data can be saved in a variety of different ways. It can be directly saved in raw format or processed before saving it along with important parameters such as operating conditions of the light source or respective configurations [(.phi..sub.i, .theta..sub.i)], SPD and alignment of the light source, for example.”)
Ashdown discloses the above features in different embodiments.  However as disclosed by Ashdown, different configurations in the same field of endeavor would have been contemplated by one of ordinary skill in the art depending on the desired configuration (“¶ 30: “the mounting stage is intended for supporting a light source and the rotating arm is intended for supporting a sensor system, the opposite is equally possible.”; variations of control system in ¶¶ 46-51; variations in data storage in ¶¶ 68-70; etc.).
Claim 122
Ashdown further makes obvious wherein to control the illumination sensor includes rotating the illumination sensor (Ashdown, ¶ 29-30: “The apparatus comprises a goniometer with a mounting stage 10 and a rotating arm 30. The mounting stage 10 has at least one degree of freedom including the positioning at a desired first angle by rotation about a first axis 15… the mounting stage is intended for supporting a light source and the rotating arm is intended for supporting a sensor system, the opposite is equally possible.”);

Ashdown further makes obvious wherein the two-dimensional array illumination sensor includes a digital camera (Ashdown, ¶ 62: “For example, at each position (.phi..sub.i, .theta..sub.i) a digital image…”)
Claim 125
Ashdown further makes obvious wherein the intermediate screen is translucent (Ashdown, ¶ 34: “In one embodiment of the invention, a fraction of the light which is transmitted through imaging lens 120 can be reflected by means of a beam splitter 130”).
Claim 126
Ashdown further makes obvious comprising a positioning system of the intermediate screen controlled by the processor to adjust a distance between the light source and the intermediate screen (Ashdown, ¶ 57: “In one embodiment, the control system can be configured to automatically determine coordinates of additional orientations, wherein these additional orientation coordinates can be used for controlling the goniometer in order that the light source characteristic data at these additional orientations can be acquired. In one embodiment of the invention, the control system can provide control signals to the goniometer in order that the light source and sensor system assumes the different additional refined relative orientations in a sequential, rotational, translational or random sequence irrespective of the iteration or recursion level.”)
Claim 127
Ashdown further makes obvious further comprising a positioning system of the light source controlled by the processor to adjust a distance between the light source and the intermediate screen  (Ashdown, ¶ 57: “In one embodiment, the control system can be configured to automatically determine coordinates of additional orientations, wherein these additional orientation coordinates can be used for controlling the goniometer in order that the light source characteristic data at these additional orientations can be acquired. In one embodiment of the invention, the control system can provide control signals to the goniometer in order that the light source and sensor system assumes the different additional refined relative orientations in a sequential, rotational, translational or random sequence irrespective of the iteration or recursion level.”)
Claim 128
Ashdown further makes obvious wherein the light source positioning support facilitates rotational and translational motion of the light source  (Ashdown, ¶ 57: “In one embodiment, the control system can be configured to automatically determine coordinates of additional orientations, wherein these additional orientation coordinates can be used for controlling the goniometer in order that the light source characteristic data at these additional orientations can be acquired. In one embodiment of the invention, the control system can provide control signals to the goniometer in order that the light source and sensor system assumes the different additional refined relative orientations in a sequential, rotational, translational or random sequence irrespective of the iteration or recursion level.”)
Claim 129
Ashdown further makes obvious wherein the processor is further adapted to control at least one of position, rotation, and translational motion of the light source (Ashdown, ¶ 57: “In one embodiment, the control system can be configured to automatically determine coordinates 
Claim 130
Ashdown further makes obvious further comprising a housing that mitigates the impact of ambient light on the intermediate screen and the area array illumination sensor (Fig. 2; sensor and camera at least partially enclosed in housing)

Claim(s) 124 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashdown (US 2009/0185173) in view of Sallee (US 2019/0057423)
Claim 124
Ashdown does not explicitly disclose, but Sallee makes obvious wherein the digital camera is a camera function of a smartphone (Sallee, ¶ 9: “(i) analyzing an image obtained by the image sensor to locate a light source therein and detect a light pattern therearound, the image including and an environment surrounding the light source; (ii) identifying, from the light pattern, at least one lighting parameter associated with the light source; (iii) based on the at least one lighting parameter and the lighting category, retrieving, from the database, data specifying at least one retrofit fixture for replacing the light source; and (iv) generating and causing display, on the display screen, of a simulation image of the selected retrofit fixture illuminating the smartphone, or laptop computer; may include a network interface; and the database may be local and/or remote.”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a smartphone.  As disclosed by Sallee use of a smartphone would be contemplated in the same field of endeavor of light pattern analysis and use of a digital camera is contemplated by Ashdown. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/RYAN M GRAY/Primary Examiner, Art Unit 2611